TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                     NO. 03-21-00522-CR


                                Martin Dale Walker, Appellant

                                                v.

                                 The State of Texas, Appellee


              FROM COUNTY COURT AT LAW NO. 6 OF TRAVIS COUNTY
    NO. C-1-CR-20-211900, THE HONORABLE BRANDY MUELLER, JUDGE PRESIDING



                           MEMORANDUM OPINION


               Appellant Martin Dale Walker seeks to appeal a judgment of conviction for

assault causing bodily injury. See Tex. Penal Code § 22.01. The trial court has certified that

(1) this is a plea-bargain case and appellant has no right of appeal, and (2) appellant has waived

the right of appeal. Accordingly, we dismiss the appeal for want of jurisdiction. See Tex. R.

App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Chari L. Kelly, Justice

Before Chief Justice Byrne, Justices Triana and Kelly

Dismissed for Want of Jurisdiction

Filed: November 4, 2021

Do Not Publish